297 S.W.3d 646 (2009)
In the Interest of: D.D.F.
No. ED 92963.
Missouri Court of Appeals, Eastern District, Division Three.
November 17, 2009.
Alice A. O'Keefe, Clayton, MO, for appellant.
Gary L. Gardner, Asst. Atty. Gen., Jefferson City, MO, for respondent.
James B. Merlo, St. Louis, MO, Guardian ad Litem.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The father, D.F., appeals the judgment of the Circuit Court of the City of St. Louis terminating his parental rights to D.D.F.[1] We have reviewed the parties' briefs and the record on appeal and find no error.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
*647 The trial court's judgment is affirmed. Rule 84.16(b)(1).
NOTES
[1]  The trial court also terminated the mother's parental rights, but she is not a party to this appeal.